Exhibit 10.2




Corporation to Corporation




[State]

CONTRACT FOR DEED




This Agreement made this 1st day of July, 2004, between Seller and Purchaser,
who agree as follows:




1.

Definitions.  For the purpose of this Agreement:




a.

"Purchaser" shall mean Burger Time Acquisition Corporation, a corporation
organized under the laws of the State of Minnesota, whose mailing address is
13828 Lincoln Street NE, Ham Lake, Minnesota 55304.




b.

"Seller" shall mean Burger Time Corporation, a corporation organized under the
laws of the State of North Dakota, whose mailing address is 675 12th Avenue NE,
West Fargo, North Dakota 58078.




c.

"Property" shall mean the following described real estate, together with all
improvements, hereditaments and appurtenances, in the County of __________, in
the State of ___________:




[legal description]




d.

"Business" shall mean the businesses known as Burger Time, which are located at:




(1)

Fargo, North Dakota;

(2)

Bismarck, North Dakota;

(3)

Minot, North Dakota;

(4)

Grand Forks, North Dakota;

(5)

Moorhead, Minnesota;

(6)

Detroit Lakes, Minnesota;

(7)

Elk River, Minnesota;

(8)

Waite Park, Minnesota;

(9)

Sioux City, Iowa; and,

(10)

Sioux Falls, South Dakota.




e.

“Promissory Note” shall mean:




(1)

That promissory note between Seller as Lender and Purchaser as Borrower dated
July 1, 2004 in the original principal amount of Three Hundred Thousand and
00/100 ($300,000.00) Dollars; and,




(2)

A promissory note between Seller as Lender and Purchaser as Borrower in the
original principal amount of Three Hundred Thousand and 00/100 ($300,000.00)
Dollars if the total purchase price under the Business Transfer Agreement is not
paid in full by November 12, 2004.




f.

“Security Agreement” shall mean the security agreement between Seller as the
Secured Party and Purchaser as the Debtor, securing:




(1)

This Contract for Deed and the other nine (9) Contract for Deeds relating to the
sale of the Business; and,




(2)

The Promissory Note.




g.

“Real Estate Lease” shall mean the Real Estate Lease Agreement as originally
entered into by Seller as Tenant and Dallas Vandenbos and Janice Vandenbos as
Landlord, and any subsequent extensions, for the property located at 2300 West
12th Street, Sioux Falls, South Dakota.




h.

"Business Transfer Agreement" shall mean the agreement between Seller and
Purchaser in which Seller agrees to sell and Purchaser agrees to buy the
business assets of the enterprise owned by Seller and known as Burger Time.




i.

"Purchase Price" shall mean the monetary consideration for the purchase of the
Property.




j.

"Agreement" shall mean this contract for deed between Seller and Purchaser.




2.

Conveyance.  Seller hereby sells, and Purchaser hereby buys the Property.




3.

Title.  Seller warrants that title to the Property is, on the date of this
Agreement, and on the date of delivery of the warranty deed thereto, under
Paragraph 4, below, shall be subject only to the following exceptions:




a.

Covenants, conditions, restrictions, declarations and easements of record, if
any, not materially interfering with the use or occupancy of the Property;




b.

Reservations of minerals or mineral rights, if any;




c.

Building, zoning and subdivision laws and regulations;




d.

The lien of real estate taxes and installments of special assessments which are
payable by Purchaser pursuant to this Agreement; and,




e.

The following liens or encumbrances:




NONE




4.

Purchaser’s Examination of Title; Cure by Seller.  Purchaser may, at its sole
expense, obtain a commitment for a policy of title insurance covering the
Property, which commitment shall be subject only to the standard exceptions to
title on the ALTA form, and shall delete exceptions for survey matters or
parties in possession.




a.

Purchaser may furnish Seller a copy thereof.  Seller shall cure any title defect
or other exception shown thereon, at Seller’s sole cost and expense, and prior
to the final payment by Purchaser hereunder and conveyance of title by Seller to
Purchaser.




b.

If Purchaser cannot obtain a commitment for a policy of title insurance covering
the Property without furnishing the title insurance company with a survey to the
Property, Seller shall not be responsible to provide Purchaser with such survey.




5.

Delivery of Deed and Evidence of Title.  Upon Purchaser's prompt and full
performance of this Agreement, Seller shall:




a.

Execute, acknowledge and deliver to Purchaser a warranty deed conveying to
Purchaser marketable title in the Property, subject only to the following
exceptions:




(1)

Those exceptions referred to in Paragraph 3 of this Agreement; and,




(2)

Liens, encumbrances and adverse claims or other matters which Purchaser has
created, suffered or permitted to accrue after the date of this Agreement.




b.

Deliver to Purchaser the abstract of title to the Property or, if the title is
registered, the owner's duplicate certificate of title.




6.

Purchase Price.  Purchaser shall pay to Seller, at Seller's mailing address, the
Purchase Price in the sum of Two Hundred Fifty Thousand and 00/100 ($250,000.00)
Dollars, payable as follows:




a.

Interest.  Interest shall accrue from the date of possession at the annual rate
of Six (6%) percent on the unpaid principal balance.




b.

Payment Schedule.  Payments of principal and interest shall be payable as
follows:




(1)

With Respect to Payments of Interest:




(a)

The first payment of interest in the amount of One Thousand and 00/100
($1,000.00) Dollars shall be due on August 1, 2004.




(b)

Subsequent monthly interest payments shall be due on the 1st day of each month
thereafter, through and including July 1, 2020.




(c)

Any payments of interest shall not affect or be applied to the payments of
principal.




(2)

With Respect to Payments of Principal:




(a)

At the Time of Closing, Purchaser shall pay to Seller as a down payment the sum
of Fifty Thousand and 00/100 ($50,000.00) Dollars, the receipt of which is
hereby acknowledged.




(b)

The balance of the Purchase Price in the amount of Two Hundred Thousand and
00/100 ($200,000.00) Dollars shall be payable as follows:




i.

The first principal payment in the amount of Ten Thousand and 00/100
($10,000.00) Dollars shall be due on July 1, 2005.




ii.

Subsequent annual principal payments in the amount of Ten Thousand and 00/100
($10,000.00) Dollars shall be due on the 1st day of July of each year through
and including July 1, 2020.




iii.

On July 1, 2020, the then remaining principal balance, together with all accrued
interest, shall be due and payable in full.




(3)

Late Payment Service Charge.  With respect to late payments of principal:




(a)

Payments received subsequent to the due date shall be subject to a late payment
service charge in the amount of One Thousand and 00/100 ($1,000.00) Dollars.




(b)

If the service charge is not paid along with the arrearage from which the
service charge arose within five (5) days, then the amount of the service charge
shall add to the unpaid principal balance and shall become an amount immediately
due, together with interest from the date of default at the rate accruing on the
unpaid principal balance, under this Agreement.




c.

Stipulation Regarding Balloon Payment.  Purchaser and Seller stipulate that they
understand that the payment due on July 1, 2020, constitutes what is commonly
known as a "balloon payment."  




(1)

To the extent Seller deems necessary, Seller has determined the income tax
impact of the balloon payment.  




(2)

Purchaser has considered the possibility that alternate financing of the balloon
payment may not be available or, if available, may involve a higher rate of
interest.




7.

Prepayment of Principal.  Prepayment of principal shall be in accordance with
the following, subject to Paragraph 26 of this Agreement:




a.

Commencement.  Purchaser may prepay the unpaid principal balance at any time in
full or in part without penalty.




b.

Subsequent Installments.  Any such prepayment shall not change the amount of or
postpone the due date of any subsequent installments of principal and interest
until the principal balance and accrued interest shall have been paid in full.




8.

Acceleration of Principal Balance on Sale ("Due on Sale").  If the Property is
conveyed, the unpaid principal balance and accrued interest shall become
immediately due and payable.  




9.

Real Estate Taxes and Special Assessments.  Real estate taxes and special
assessments shall be paid as follows:

a.

Proration of Taxes.  Seller shall pay all real estate taxes and installments of
special assessments pertaining to January 1, 2004 to the Time of Closing.  




(1)

Purchaser shall pay all real estate taxes and installments of special
assessments from the Time of Closing until December 31, 2004.




(2)

Seller warrants that the real estate taxes and installments of special
assessments which pertain to 2003 and previous years have been paid in full.




b.

Purchaser's Responsibility.  Purchaser shall pay all real estate taxes and
installments of special assessments pertaining to calendar year 2005 and in all
subsequent years.




c.

Special Assessments Not Certified for Collection.  Purchaser shall assume all
special assessments which have not been certified for collection at the time of
closing.




10.

Casualty Insurance.  At Purchaser's expense, Purchaser at all times shall insure
the buildings, improvements and fixtures now or later located on or a part of
the Property against loss by fire, extended coverage perils, vandalism and
malicious mischief in an amount equal to their full insurable value.

a.

Risk of Loss.  Risk of loss shall pass to Purchaser when Purchaser becomes
entitled to physical possession.




b.

Loss Payable Clause.  The insurance policy shall contain a loss payable clause
in favor of Seller which provides that Seller's right to recover under the
policy shall not be impaired by any acts or omissions of Purchaser or Seller and
that Seller shall otherwise be afforded all rights and privileges customarily
provided a mortgagee under the so-called "standard mortgage clause".




c.

Proof of Payment.  Purchaser shall provide proof of premium payment to Seller
within fifteen (15) days of the premium due date.




d.

Notice of Damage.  In the event of damage to the Property by fire or other
casualty, Purchaser shall promptly give notice of such damage to Seller and to
the insurance company.




11.

Damage to the Property.  If the Property is damaged by fire or other casualty:




a.

Application of Insurance Proceeds.  The insurance proceeds paid on account of
such damage shall be applied to payment of the amounts payable by Purchaser
under this Agreement, even if such amounts are not then due to be paid, unless
Purchaser makes a permitted election described in subparagraph b of this
Paragraph.




(1)

Such amounts shall be first applied to unpaid accrued interest and next to the
installments to be paid in the inverse order of their maturity.  




(2)

Such payment shall not postpone the due date of the unpaid installments or
change the amount of such installments.  




(3)

The balance of the insurance proceeds, if any, shall be the property of the
Purchaser.




b.

Purchaser's Election to Rebuild.  If Purchaser is not in default under this
Agreement, or after curing any such default, Purchaser may elect to have that
portion of such insurance proceeds necessary to repair, replace or restore the
damaged Property (the repair work) deposited in escrow with a bank or title
insurance company qualified to do business in the State of North Dakota, or such
other party as may be mutually agreeable to Seller and Purchaser.  




(1)

The election may be made only by written notice to Seller within sixty (60) days
after the damage occurs.  In addition, the election will only be permitted if
the plans and specifications and contracts for the repair work are approved by
Seller, which approval Seller shall not unreasonably withhold or delay.  




(2)

If such a permitted election is made by Purchaser, Seller and Purchaser shall
jointly deposit, when paid, such insurance proceeds into such escrow.  




(a)

If such insurance proceeds are insufficient for the repair work, Purchaser
shall, before the commencement of the repair work, deposit into such escrow
sufficient additional money to insure the full payment of the repair work.  




(b)

Even if the insurance proceeds are unavailable or insufficient to pay the cost
of the repair work, Purchaser shall at all times be responsible to pay the full
cost of the repair work.  




(c)

All escrowed funds shall be disbursed by the escrow agent in accordance with
generally accepted sound construction disbursement procedures.




(d)

The costs incurred or to be incurred on account of such escrow shall be
deposited by Purchaser into such escrow before commencement of the repair work.
 




(3)

Purchaser shall complete the repair work as soon as reasonably possible and in a
good and workmanlike manner and, in any event, the repair work shall be
completed by Purchaser within one (1) year after the damage occurs.  




(4)

If, following the completion and payment for the repair work, there remain any
undisbursed escrow funds, such funds shall be applied to payment of the amounts
payable by Purchaser under this Agreement in accordance with Subparagraph a of
this Paragraph.




12.

Injury or Damage Occurring on the Property.  Seller shall be free from liability
and claims for damages by reason of injuries occurring on or after the date of
possession to any person or persons or property while on or about the Property.

a.

Indemnification.  Purchaser shall defend and indemnify Seller from all
liability, loss, costs and obligations, including reasonable attorney's fees, on
account of or arising out of any such injuries.  However, Purchaser shall have
no liability or obligation to Seller for such injuries which are caused by the
negligence or wrongful acts or omissions of Seller.




b.

Liability Insurance.  Purchaser shall, at Purchaser's own expense, procure and
maintain liability insurance against claims for bodily injury, death and
property damage occurring on or about the Property in amounts reasonably
satisfactory to Seller and naming Seller as an additional insured.




13.

General Insurance Provisions.  With regard to the insurance which Purchaser is
required to procure and maintain under this Agreement:

a.

Authorized Companies.  The policy or policies shall be issued by an insurance
company or companies licensed to do business in the State of North Dakota and
acceptable to Seller.




b.

Continuous Coverage.  The insurance shall be maintained by Purchaser at all
times while any amount remains unpaid under this Agreement.




c.

Required Notice.  The policy or policies shall provide for not less than ten
(10) days written notice to Seller before cancellation, non-renewal, termination
or change in coverage.




d.

Proof of Coverage.  Purchaser shall deliver to Seller a duplicate original or a
certificate of such insurance policy or policies.




14.

Condemnation.  If all or any part of the Property is taken in condemnation
proceedings instituted under power of eminent domain or is conveyed in lieu of
such proceedings under threat of condemnation, the money paid pursuant to such
condemnation or conveyance in lieu of condemnation shall be applied to payment
of the amounts payable by Purchaser under this Agreement, even if such amounts
are not then due to be paid.  




a.

Such amounts shall be applied first to unpaid accrued interest and next to the
installments to be paid as provided in this Agreement in the inverse order of
their maturity.  




b.

Such payment shall not postpone the due date of the installments to be paid
pursuant to this Agreement or change the amount of such installments.  




c.

The balance, if any, shall be the property of Purchaser.




15.

Removal of Improvements.  Purchaser shall not renovate, modify or remove any
buildings, fixtures, trees, shrubbery or improvements which are now on the
Property or which may be in the future erected, placed or made on the Property,
except that Purchaser may repair or replace building components or systems or
fixtures or equipment therein in the ordinary course of Purchaser’s business,
provided such repair or replacement conforms to all applicable ordinances and
codes.  Such buildings, fixtures, trees, shrubbery and improvements shall be and
shall remain the property of Seller, subject to the contractual interest of
Purchaser hereunder, until this Agreement shall be fully performed by Purchaser.




16.

Liens or Adverse Claims.  Purchaser shall not create or permit to accrue liens
or adverse claims against the Property which constitute a lien or claim against
Seller's interest in the Property.  Purchaser shall pay to Seller all amounts,
costs and expenses, including reasonable attorney's fees, incurred by Seller to
remove any such liens or adverse claims.

17.

Waste.  Purchaser shall commit neither active waste nor permissive waste on the
Property.




18.

Assignment of Agreement.  Purchaser shall not assign Purchaser's rights under
this Agreement.




19.

Protection of Interests.  If Purchaser fails to pay any sum of money required
under the terms of this Agreement or fails to perform any obligation as set
forth in this Agreement, Seller may, at Seller's option, pay the same or cause
the same to be performed, or both.  The amounts so paid by Seller and the cost
of such performance shall be payable at once, with interest at the rate accruing
on the unpaid principal balance, as an additional amount due to Seller under
this Agreement.  If Seller hereafter creates, suffers or permits to accrue, any
mortgage, contract for deed, lien or encumbrance against the Property and,
provided Purchaser is not in default under this Agreement, Seller shall timely
pay all amounts due on said mortgage, contract for deed, lien or encumbrance.
 If Seller fails to do so, Purchaser may, at Purchaser's option, pay any such
delinquent amounts and deduct the amounts paid from the installment(s) next
coming due under this Agreement.  In any event, any such mortgage, contract for
deed, lien or encumbrance shall not exceed the remaining unpaid principal
balance under this Agreement.




20.

Leases.  Seller warrants that the Property is not subject to any lease
agreements.




21.

Assignment of Rents.  Purchaser does hereby:




a.

Assign to Seller all of Purchaser's right, title, interest and demand in and to
the rents from the Property;




b.

Assign all leases, whether oral or written, now existing or hereafter made;




c.

Empower Seller to collect said rents as they shall become due and to receipt for
the same;




d.

Direct each of the tenants to pay such rents as may now be due or which may
hereafter become due to Seller during the term of this Agreement;




e.

Constitute and appoint Seller as Purchaser's attorney-in-fact to renew any and
all leases or to make new leases or agreements with regard to the Property as
Seller shall, in Seller's sole discretion, deem proper from time to time.




However, this assignment of rents shall not become effective unless Purchaser
shall default in the covenants, terms and conditions of this Agreement and shall
again be suspended upon the Purchaser's cure of the default.

22.

Physical Possession.  Purchaser shall be given physical possession of the
Property on the date of this Agreement.




23.

Default.  The time of performance by Purchaser of the terms of this Agreement is
an essential part of this Agreement.  Should Purchaser fail to timely perform
any of the terms of this Agreement, Seller may, at Seller's option, elect to
declare this Agreement cancelled and terminated by notice to Purchaser in
accordance with applicable law.  All right, title and interest acquired under
this Agreement by Purchaser shall then cease and terminate.  All improvements
made upon the Property and all payments made by Purchaser pursuant to this
Agreement shall belong to Seller as liquidated damages for breach of this
Agreement.  Neither the extension of the time for payment of any sum of money to
be paid under this Agreement nor any waiver by Seller of Seller's rights to
declare this Agreement forfeited by reason of any breach shall in any manner
affect Seller's right to cancel this Agreement because of defaults subsequently
occurring, and no extension of time shall be valid unless agreed to in writing.
 After service of notice of default and failure to cure such default within the
period allowed by law, Purchaser shall, upon demand, surrender possession of the
Property to Seller.  However, Purchaser shall be entitled to possession of the
Property until the expiration of such period.




24.

Cross Default.  This Agreement is made between Purchaser and Seller in
conjunction with nine (9) other Contract for Deeds relating to the sale of the
Business.




a.

Purchaser and Seller hereby agree that a default in this Agreement or any one
(1) of the other Contract for Deeds shall:




(1)

constitute a default under this Agreement and any and all Contract for Deeds and
Purchaser must cure any and all defaults under this Agreement and all other
Contract for Deeds, otherwise Seller shall have the right to cancel all of the
Contract for Deeds relating to the Business;




(2)

constitute a default under the Security Agreement and Seller as Secured Party
shall have the rights pursuant to the terms of the Security Agreement; and,




(3)

constitute a default under the Real Estate Lease and shall immediately allow
Seller the rights as Tenant and/or Assignee under the Real Estate Lease.




b.

Purchaser and Seller further agree that in the event of cancellation, Purchasers
rights to cure a default shall be limited to curing the defaults under this
Agreement and all Contract for Deeds and unless a default under this Agreement
and all Contract for Deeds are cured, Purchaser shall not effectuate redemption
from the cancellation of this Agreement and all of the Contract for Deeds.




25.

Cross Default - Promissory Note.  With respect to the Promissory Note:




a.

This Agreement is made between Purchaser and Seller in conjunction with the
Promissory Note relating to the sale of the Business.




b.

Purchaser and Seller hereby agree that a default in this Agreement or any one
(1) of the other Contract for Deeds relating to the sale of the Business, shall
constitute a default under the Promissory Note and Purchaser must cure any and
all defaults and all other Contract for Deeds, otherwise Seller shall have the
right to accelerate the Promissory Note with all accrued interest and principal
remaining becoming immediately due and payable.




26.

Prepayment.  Purchaser and Seller agree that Purchaser shall have a right to
pre-pay any and all of the unpaid principal balance of this Agreement and any
and all other Contract for Deeds between Purchaser and Seller relating to the
Business, except that any and all prepayment shall be apportioned
proportionately between the unpaid principal balance under this Agreement and
all other Contract for Deeds and Purchaser shall not be able to apply
prepayments to any individual Contract for Deed in excess of its proportionate
relationship with all of the Contract for Deeds.




27.

Administration and Construction.  This Agreement shall be administered and
construed in accordance with the following provisions:




a.

Access.  Seller covenants and warrants that there is ingress and egress to the
Property.




b.

Time.  Time is of the essence of this Agreement.  Any reference in this
Agreement to time periods of less than six (6) days shall in the computation of
such time exclude Saturdays, Sundays and legal holidays.




(1)

Any reference in this Agreement to time periods of six (6) days or greater shall
in the computation of such time include Saturdays, Sundays and legal holidays.  




(2)

Any time period provided in this Agreement which shall end on a Saturday, Sunday
or legal holiday shall extend to 5:00 p.m. on the next full business day.




c.

Attorney's Fees and Costs.  In connection with any litigation, including
appellate proceedings, arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable attorney's fees and costs.




d.

Notices.  Any and all notices or other communication provided for in this
Agreement shall be given in writing by registered or certified mail which,
unless otherwise designated by a party, shall be addressed to the addresses
shown in Paragraph 1 of this Agreement.  




(1)

As to registered mail, notice shall be deemed served when properly addressed and
duly accepted for mailing as registered mail in a branch of the United States
Postal Service.  




(2)

As to certified mail, notice shall be deemed served when duly deposited in a
United States Postal Service mailbox or at a branch of the United States Postal
Service.




e.

Execution in Counterparts.  This Agreement may be executed in counterparts, each
of which shall be considered as an original of the Agreement.  All executed
counterparts shall constitute, and shall have the force and effect, of one and
the same document, and shall be binding upon those who execute the Agreement,
regardless of whether all parties execute the same document.




f.

Captions.  The captions on the paragraphs and subparagraphs of this Agreement
are inserted only for the purpose of convenient reference.  The captions shall
not be used to construe or interpret the Agreement nor to prescribe the scope or
intent of the Agreement.




g.

Specific Performance.  The parties stipulate that it is impossible to measure in
money the damages which will accrue to a party to this Agreement by reason of a
failure to perform any of the obligations under this Agreement.




(1)

Therefore, if any party to this Agreement shall institute any action or
proceeding to enforce the provisions of this Agreement, any person against whom
such action or proceeding is brought hereby waives the claim or defense that
such party has an adequate remedy at law.  




(2)

Such person shall not urge in any such action or proceeding the claim or defense
that such remedy at law exists.




h.

Severability.  The invalidity or unenforceability of any particular provision of
this Agreement shall not affect its other provisions.  The Agreement shall be
construed in all respects as if such invalid or unenforceable provision was
omitted.




i.

Entire Agreement.  This Agreement constitutes the complete and entire
understanding of the parties concerning the conveyance of their Property.
 Neither party shall be bound by or be liable for any statements, warranties,
guarantees, or representations not set forth in this Agreement which may have
been made by any broker, agent, employee or other person representing or
purporting to represent a party to this Agreement.




j.

Modification.  No change or modification of this Agreement shall be valid unless
the same be in writing and signed by all of the parties to this Agreement.




k.

Covenants to Run with Property.  All covenants, terms and conditions in this
Agreement shall run with the Property.




l.

Persons Bound by this Agreement.  This Agreement shall be binding upon the
parties and their successors in interest.  The rights and obligations of any
party to this Agreement may be exercised or satisfied by that party's legal
representative.




m.

Governing Law.  The provisions of this Agreement shall be governed by the laws
of the State of South Dakota.  Any court proceedings or litigation arising out
of or pertaining to this Agreement shall be venued in state district court in
____________ County, ___________.




n.

Recording.  Either party may record this Agreement against the Property, at its
expense.




IN WITNESS OF ITS TERMS AND CONDITIONS, the parties have executed this
Agreement.




BURGER TIME CORPORATION, Seller







  By____________________________________

Douglas R. Geeslin,

President and Secretary







BURGER TIME ACQUISITION CORPORATION, Purchaser




   By___________________________________

Mark Buckrey,

Chief Financial Officer

STATE OF MINNESOTA

)

)ss

COUNTY OF CLAY

)




On this 1st day of July, 2004, before me, a notary public within and for said
County, personally appeared Douglas R. Geeslin to me known to be the President
and Secretary of Burger Time Corporation, a North Dakota Corporation, described
in and who executed the foregoing Agreement and acknowledged that he executed
the same on behalf of the Corporation as the free act and deed of the
Corporation.












Notary Public










STATE OF MINNESOTA

)

)ss

COUNTY OF CLAY

)




On this 1st day of July, 2004, before me, a notary public within and for said
County, personally appeared Mark Buckrey, to me known to be the Chief Financial
Officer of Burger time Acquisition Corporation, a Minnesota Corporation,
described in and who executed the foregoing Agreement and acknowledged that he
executed the same on behalf of the Corporation as the free act and deed of the
Corporation.












Notary Public







THIS INSTRUMENT DRAFTED BY:

REAL ESTATE TAX STATEMENTS TO:




Gregory P. Hammes

Burger Time Acquisition Corporation

Vogel Law Firm

13828 Lincoln Street NE

215 30th Street North

Ham Lake, MN  55304

P.O. Box 1077

Moorhead, Minnesota 56561-1077

(218) 236-6462